Citation Nr: 0841471	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-01 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.	Entitlement to an effective date earlier than December 6, 
2004 for the grant of service connection for bilateral pes 
planus, plantar fasciitis, hallux valgus and metatarsalgia, 
bilateral Achilles tendonitis, herniated disc, L5-S1 nerve 
roots, lumbosacral strain, bilateral lumbosacral 
radiculopathy and small fiber peripheral neuropathy, lower 
extremities, and mood disorder with depressive features.  

2.	Entitlement to an effective date earlier than December 6, 
2004 for the grant of service connection for varicose veins, 
status post vein stripping, right lower extremity.  

REPRESENTATION

Veteran represented by:	Edward A. Zimmerman, Attorney 
at Law


WITNESSES AT HEARINGS ON APPEAL

Veteran, spouse, and daughter

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The veteran had active service from November 1976 to August 
1977.              

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2005 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.     

The veteran contends that a service connection claim for 
post-traumatic stress disorder (PTSD) should be on appeal in 
this matter.  In support, he maintains that the August 2005 
notice of disagreement (NOD), filed against the July 2005 
rating decision on appeal, constitutes an NOD against the 
RO's denial of service connection for PTSD in that decision.  
The Board disagrees with his contention, however.  The August 
2005 NOD does not address the denial of his service 
connection claim for PTSD in the July 2005 rating decision on 
appeal.  The NOD contains specific allegations and 
expressions of disagreement regarding assigned effective 
dates in the July 2005 rating decision.  But the NOD does not 
mention PTSD at all.  Indeed, the veteran's August 2005 
statement cannot "be reasonably construed as disagreement" 
with the July 2005 decision with regard to the denial of 
service connection for PTSD.  See 38 C.F.R. § 20.201 (2008).    


FINDINGS OF FACT

1.	The veteran claimed service connection for varicose veins 
in April 2002.  

2.	In an unappealed July 2002 rating decision, the RO denied 
the veteran's claim for service connection for varicose 
veins.  

3.	On December 6, 2004, the RO received from the veteran a 
claim to reopen his service connection claim for varicose 
veins.  

4.	On December 6, 2004, the RO received from the veteran 
service connection claims for bilateral pes planus, plantar 
fasciitis, hallux valgus and metatarsalgia, bilateral 
Achilles tendonitis, herniated disc, L5-S1 nerve roots, 
lumbosacral strain, bilateral lumbosacral radiculopathy and 
small fiber peripheral neuropathy, lower extremities, and 
mood disorder with depressive features.


CONCLUSIONS OF LAW

1.	The criteria for effective dates earlier than December 6, 
2004, for the grant of service connection for bilateral pes 
planus, plantar fasciitis, hallux valgus and metatarsalgia, 
bilateral Achilles tendonitis, herniated disc, L5-S1 nerve 
roots, lumbosacral strain, bilateral lumbosacral 
radiculopathy and small fiber peripheral neuropathy, lower 
extremities, and mood disorder with depressive features, have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.1(p), 3.157, 3.400, 4.118, 4.124a (2008). 

2.	The criteria for an effective date earlier than December 
6, 2004, for the grant of service connection for varicose 
veins, status post vein stripping, right lower extremity, 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.157, 3.400, 4.118, 4.124a (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to earlier effective dates 
with regard to rating decisions dated in July 2002 and July 
2005.  In the interest of clarity, the Board will initially 
discuss whether these claims have been properly developed for 
appellate purposes.  The Board will then address the merits 
of the claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

In most cases before the Board, it must be determined whether 
the claimant has been apprised of the applicable law and 
regulations, the evidence that would be necessary to 
substantiate a claim, and whether a claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and other applicable law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

Notification and assistance is required for claims for 
earlier effective dates.  VA is required to provide notice of 
the VCAA to a claimant as required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  More specifically, VA is 
required to notify a claimant of the evidence and information 
necessary to substantiate a claim and whether the claimant or 
the VA is expected to provide the evidence, and is required 
to request from the claimant any other evidence in his or her 
possession that pertains to the claim.  Id. 

In this matter, VA submitted to the veteran a notification 
letter dated in January 2005.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In that letter, VA informed the veteran 
of the evidence needed to substantiate his claims.  VA 
requested from the veteran relevant evidence, or information 
regarding evidence which VA should obtain (the Board also 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claims).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (veteran 
should be notified that he should submit any pertinent 
evidence in his possession).  VA advised the veteran of the 
respective duties of the VA and of the veteran in obtaining 
evidence needed to substantiate his claims.  And VA provided 
notification to the veteran prior to the initial adjudication 
of his claims in July 2005.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  

The Board notes a deficiency with VCAA notification, however.  
VA did not provide the veteran with a notification letter 
addressing effective dates for the award of VA benefits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
is of particular concern in this matter as the veteran bases 
his claims on the assigned effective dates in the July 2005 
rating decision on appeal.  Nevertheless, the Board finds 
that any presumed prejudice incurred by the veteran as a 
result of the incomplete notice has been rebutted by the 
record, and that proceeding with a final decision is 
appropriate here.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).  See also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328.  

The record indicates that, in the April 2008 Supplemental 
Statement of the Case of record, requirements pertaining to 
the assignment of effective dates were noted.  And, in 
statements of record from the veteran and his 
representatives, to include the detailed statements from the 
veteran's representative in August and November 2007, the 
veteran and his representative express an understanding of 
the issues surrounding effective dates.  The Board notes 
moreover that the April 2008 Supplemental Statement of the 
Case amounts to a full readjudication of the veteran's claims 
following the discussion of effective dates noted in that 
document.  See Mayfield, supra.  

Based on this background, the Board finds the lack of a 
notification letter regarding effective dates to be harmless 
error in this matter.   

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  The RO obtained medical records relevant to 
the appeal.  VA afforded the veteran the opportunity to 
appear before hearings to voice his contentions.  And VA 
provided the veteran with a VA compensation examination.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Claims to Earlier Effective Dates

The veteran claims entitlement to effective dates earlier 
than December 6, 2004 for the grant of service connection for 
several disorders that were service connected in the July 
2005 rating decision on appeal.  Specifically, he claims 
entitlement to effective dates in the late 1970s.    

        Background  

In April 2002, the veteran claimed service connection for 
varicose veins in his right leg.  In an unappealed July 2002 
rating decision, the RO denied the veteran's claim.  As the 
veteran did not appeal that decision, that decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.   

In December 2004, the veteran filed a claim to reopen his 
service connection claim for varicose veins.  He also filed 
original service connection claims for several other 
disorders.  

In the July 2005 rating decision on appeal, the RO granted 
service connection for bilateral pes planus, plantar 
fasciitis, hallux valgus and metatarsalgia, bilateral 
Achilles tendonitis, herniated disc, L5-S1 nerve roots, 
lumbosacral strain, bilateral lumbosacral radiculopathy and 
small fiber peripheral neuropathy, lower extremities, and 
mood disorder with depressive features.  In this decision, 
the RO also granted the veteran's claim to reopen his claim 
for service connection for varicose veins, and granted 
service connection for this disorder.  

In the July 2005 rating decision, the RO assigned various 
disability ratings for the disorders, and assigned one 
effective date for each disorder -  December 6, 2004.  The 
veteran appealed to the Board this assigned date, arguing 
that earlier effective dates were warranted for the 
disorders, and arguing alternatively that the RO committed 
CUE in its assignment of effective dates.  Moreover, the 
veteran argued in December 2004 and August 2007 that the RO 
committed CUE in the July 2002 rating decision that denied 
service connection for varicose veins of the right leg.  

In several statements of record, the veteran and his 
representative argue that appropriate effective dates in his 
matter would date back to the late 1970s.  The veteran and 
his representative argue that the veteran filed claims for 
service connection for his disorders soon after leaving 
service in 1977, and that these claims have been open since 
then.   

The claims file contains several documents, dated between 
June and October 1978, indicating that VA may have treated 
the veteran in the late 1970s for a psychiatric disorder.    

	Applicable Law 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2008).  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The effective date of an award 
of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 
3.400(o); cf. 38 C.F.R. § 3.157.        

	Analysis 

As noted, VA received the veteran's original service 
connection claims, and received his claim to reopen a service 
connection claim (for the varicose veins disorder), on 
December 6, 2004.    

With regard to the veteran's original service connection 
claims, the medical evidence of record indicates that the 
veteran developed the disorders prior to December 6, 2004.  
Indeed, the evidence indicates that the veteran first 
manifested symptomatology associated with certain of the 
disorders while in service in the late 1970s.  Nevertheless, 
an effective date in the 1970s would not be warranted here.  
The appropriate effective date for the grant of service 
connection is December 6, 2004, which "is the later" of the 
"date of receipt of the claim or the date entitlement 
arose[.]"  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As 
such, December 6, 2004 is the appropriate assigned effective 
date for the grant of service connection for bilateral pes 
planus, plantar fasciitis, hallux valgus and metatarsalgia, 
bilateral Achilles tendonitis, herniated disc, L5-S1 nerve 
roots, lumbosacral strain, bilateral lumbosacral 
radiculopathy and small fiber peripheral neuropathy, lower 
extremities, and mood disorder with depressive features.  

With regard to the veteran's claim to reopen his service 
connection claim for a varicose vein disorder, the medical 
evidence likewise indicates that the veteran developed this 
disorder during service in the late 1970s as a result of an 
accident and fall.  But, as with the original service 
connection claims here, the appropriate effective date is the 
"date of receipt of the claim" to reopen the service 
connection claim for a varicose vein disorder.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An effective date 
based on the veteran's original service connection claim in 
April 2002, or on the final decision denying his original 
claim, would not be warranted, irrespective of the earlier 
evidence of record of the veteran's varicose vein disorder.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.          

The Board notes the veteran's contentions that documents of 
record dated in the late 1970s comprise unresolved claims for 
service connection for the disorders service connected in 
July 2005.  The Board finds these contentions unpersuasive, 
however.  The documents of record dated in the late 1970s 
merely evidence that the veteran had involvement with VA for 
suspected personality and psychiatric disorders.  These 
documents do not evidence that the veteran filed either 
formal or informal claims for service connection with VA.  

VA's duty to adjudicate all claims reasonably raised does not 
require VA to anticipate a claim for a particular benefit 
where no intention to raise it was expressed.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998).  Indeed, while the veteran 
may have had a mental disorder in the late 1970s, the mere 
existence of such cannot be equated to a claim.  A "claim" 
is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); see Brannon, 12 Vet. App. at 
32, 35 (mere presence of medical evidence in the record 
concerning a psychiatric condition did not establish an 
intent on the part of the veteran to seek service connection 
for a  psychiatric condition; rather, the veteran is required 
to assert the claim expressly or impliedly).  See also 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (holding 
that, while the Board must interpret a veteran's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the veteran).

As such, the Board finds the assigned effective dates of 
December 6, 2004 appropriate here.  

As the preponderance of the evidence is against the veteran's 
earlier effective date claims, the benefit-of-the-doubt rule 
does not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.	Entitlement to an effective date earlier than December 6, 
2004 for the grant of service connection for bilateral pes 
planus, plantar fasciitis, hallux valgus and metatarsalgia, 
bilateral Achilles tendonitis, herniated disc, L5-S1 nerve 
roots, lumbosacral strain, bilateral lumbosacral 
radiculopathy and small fiber peripheral neuropathy, lower 
extremities, and mood disorder with depressive features, is 
denied.    

2.	Entitlement to an effective date earlier than December 6, 
2004 for the grant of service connection for varicose veins, 
status post vein stripping, right lower extremity, is denied.    



____________________________________________
	John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


